Birdsong, Presiding Judge.
Darrell L. Her appeals from a judgment in his favor in a claim under the Federal Employer’s Liability Act (FELA), 45 USC § 51 et seq., against CSX Transportation, Inc. He contends the trial court erred by charging the jury, over his objection, that damages for future pain and suffering must be reduced to present value and by refusing to consider his objections based on hearsay to a physician’s deposition testimony. Held:
1. The trial court erred by instructing the jury to reduce any award for future pain and suffering to present values. Neither federal law (Purdy v. Belcher Refining Co., 781 FSupp. 1559, 1563 (SD Ala. 1992), citing O'Byrne v. St. Louis Southwestern R. Co., 632 F2d 1285, 1286 (5th Cir. 1980)) nor the law of this state (CSX Transp. v. Barnett, 199 Ga. App. 611, 612 (405 SE2d 506)) allows such a charge. Moreover, as we cannot measure the prejudicial effect of the charge the judgment must be reversed. The cases cited by CSX concerning reduction of future pecuniary losses to present value are inapplicable here.
2. In view of Division 1, we need not address the errors asserted in the other enumerations of error as the issues on which they are based are unlikely to recur in any retrial of the case.

Judgment reversed.


Pope, C. J., and Andrews, J., concur.